                 Case 2:19-cv-01167-JCC Document 18 Filed 04/17/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RICHARD WHITAKER,                                      CASE NO. C19-1167-JCC
10                             Petitioner,                  ORDER
11          v.

12   DONALD HOLBROOK,

13                             Respondent.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 17). Petitioner has not filed
17   objections to the report and recommendation. Having thoroughly considered the report and
18   recommendation and the relevant record, the Court hereby ORDERS that:
19      1. The report and recommendation (Dkt. No. 17) is ADOPTED;
20      2. Petitioner’s habeas petition (Dkt. No. 12) is DENIED, and this action is DISMISSED
21          with prejudice;
22      3. In accordance with Rule 11 of the Rules Section 2254 Cases in the United States District
23          Courts, a certificate of appealability is DENIED;
24      4. The Clerk is DIRECTED to send a copy of this order to the parties and to Judge Theiler.
25          //
26          //


     ORDER
     C19-1167-JCC
     PAGE - 1
              Case 2:19-cv-01167-JCC Document 18 Filed 04/17/20 Page 2 of 2




 1          DATED this 17th day of April 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1167-JCC
     PAGE - 2
